Title: From George Washington to Major William Galvan, 10 July 1780
From: Washington, George
To: Galvan, William


					
						Head Quarters Col. Dey’s Bergen County10th July 1780
						Sir
					
					I have received your several favors of the 2d 3d and 13th of June.
					I am much obliged to you for the intelligence they contain, and should any thing else occur worth attention, you will be pleased to forward it with your other dispatches.
					What further instructions are necessary at your post are transmitted you on this occasion by the Marquiss la Fayette.
					With respect to the infantry—the army has undergone no changes since you left it, and I can only remind you of what I have said to yourself on this subject.
				